United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3198
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the Eastern
Edmond Clyde Sample,                      * District of Arkansas.
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: January 13, 1998

                                   Filed: February 12, 1998
                                    ___________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      JONES,1 District Judge.
                              ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Edmond Clyde Sample appeals his conviction as a felon in possession of a
firearm following a bench trial. See 18 U.S.C. § 922(g)(1). On appeal, Mr. Sample
challenges the denial of his motion to suppress weapons, the vitality of predicate felony




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota, sitting by designation.
convictions, and the sufficiency of the evidence of possession. We affirm the judgment
of the trial court.2

                                           I.
       Mr. Sample drove a 1984 Monte Carlo recklessly across a parking lot in view
of a Pulaski County, Arkansas, Sheriff&s Department patrol car, occupied by officers
James Williams and Sean O&Nale. The Monte Carlo exited the parking lot, and the
officers followed in their marked patrol car, activating its warning lights. When the
Monte Carlo failed to stop, the officers engaged their siren; they also ran a check on
the Monte Carlo&s license plate and discovered that the number belonged to a different
vehicle. After traveling approximately one-half mile, the Monte Carlo stopped
abruptly, Mr. Sample exited, and Officer Williams placed him in the patrol car. The
officers took two female passengers from the Monte Carlo and placed them in a Little
Rock Police Department patrol car when it arrived at the scene.

       As he removed the female passengers from the Monte Carlo, Officer O&Nale
noticed handgun ammunition on the floorboard of the vehicle. A further search of the
interior revealed two handgun ammunition clips. Because of the ammunition and clips,
Officer O&Nale began searching for a weapon in the passenger compartment, and he
noticed currency protruding from the air conditioning vents in the dashboard; he also
noticed that the configuration of the dashboard suggested that it had been previously
removed or modified. Continuing his search for weapons, Officer O&Nale detached the
front of the dashboard compartment (it came off easily) and, after removing a
substantial amount of currency, reached in and retrieved two handguns.

      Officer O&Nale testified that after being given Miranda warnings, Mr. Sample
said that “he had the gun, it was his,” and that he had bought it from a “dude”; Officer




      2
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.

                                          -2-
O&Nale further testified that his own report indicated that Mr. Sample stated that the
weapons were his and that he used them for protection. According to Officer O&Nale,
Mr. Sample also said that he did not want to get the two women into trouble and told
Officer O&Nale that “they are not doing anything” and should be left alone.

       At trial, the government introduced evidence that in April, 1995, three months
before his arrest in this case, Mr. Sample had pleaded guilty in federal district court to
possession of marijuana with intent to distribute, and that the district court had accepted
his plea; Mr. Sample had not, however, been sentenced at the time of his arrest in this
case. Mr. Sample had also pleaded guilty, in 1993, in Arkansas state court to
second-degree battery and fleeing and was placed on two years of probation.

                                           II.
      Mr. Sample first challenges the trial court&s denial of his motion to suppress the
weapons. Although he does not contest the officers& right to search the passenger
compartment of the vehicle, see United States v. Maza, 93 F.3d 1390, 1397 (8th Cir.
1996), cert. denied, 117 S. Ct. 1008, 1345 (1997), Mr. Sample contends that the
warrantless search of the dashboard compartment violated the Fourth Amendment
because no exigent circumstances prevented the officers from obtaining a warrant.
Assuming, without deciding, the absence of exigent circumstances, we reject Mr.
Sample&s argument that a warrant was required. Under the so-called automobile
exception to the warrant requirement, police officers may conduct a warrantless search
of a vehicle and containers within the vehicle whenever probable cause exists. See
California v. Acevedo, 500 U.S. 565, 580 (1991).

        We review the ultimate question of probable cause de novo and the trial court&s
findings of historical fact for clear error. See Ornelas v. United States, 517 U.S. 690,
_____, _____, 116 S. Ct. 1657, 1659, 1663 (1996); see also id., 517 U.S. at _____ n.3,
116 S. Ct. at 1661 n.3. Considering all of the circumstances -- including Mr. Sample&s
initial failure to stop, and particularly the handgun ammunition and ammunition clips



                                           -3-
in the car, the currency in the vents, and the configuration of the dashboard -- we find
that there was a fair probability that guns, or other contraband or evidence of a crime,
would be found in the dashboard compartment, and therefore that probable cause
existed for the search. See Illinois v. Gates, 462 U.S. 213, 238 (1983) (test for
probable cause); see also Ark. Code Ann. § 5-73-120(a) (persons commit offense of
carrying weapon if they possess handgun in vehicle they occupy, with purpose to
employ it as weapon against another person), and McGuire v. State, 580 S.W.2d 198,
200 (Ark. 1979) (decided under prior statute; presumption arises that loaded pistol is
placed in car as weapon). The trial court did not err in denying Mr. Sample&s motion
to suppress.

                                            III.
        Mr. Sample also argues that the government failed to prove that he had a prior
conviction as required by 18 U.S.C. § 922(g)(1), first, because at the time of his arrest
in this case he had not been sentenced following his guilty plea to the federal drug
charge, and, second, because the pertinent Arkansas statute mandated expungement of
his state criminal record. We find, however, that Mr. Sample&s guilty plea, which was
accepted by the district court, constitutes a conviction under § 922(g)(1). See United
States v. Millender, 811 F.2d 476, 477 (8th Cir. 1987) (per curiam) (decided under
prior statute; "[f]ederal courts have clearly established that a voluntary plea of guilty
is a conviction”), and United States v. Woods, 696 F.2d 566, 570 (8th Cir. 1982)
(decided under prior statute; “normal meaning of the term #conviction& is that criminal
proceeding where guilt is determined, either by verdict or plea”); see also Dickerson
v. New Banner Inst., Inc., 460 U.S. 103, 114 (1983) (“conviction” under § 922(g)(1)
is established by defendant&s guilty plea and its notation by court, followed by sentence
of probation). Because we find that Mr. Sample had been convicted of the federal drug
charge at the time of his arrest in this case, we need not address whether his state
criminal record was sufficient to establish a conviction under § 922(g)(1).




                                          -4-
                                          IV.
       Finally, we find no merit to Mr. Sample&s contentions that “there was no proof
of ownership of the weapon” and that the government offered insufficient evidence that
he possessed a firearm. Officer O'Nale&s testimony amply supported the trial court&s
factual finding that after receiving Miranda warnings, Mr. Sample admitted that he
owned at least one of the firearms found in the vehicle; that finding provides sufficient
support to the conviction. See United States v. Boykin, 986 F.2d 270, 274 (8th Cir.
1993) (constructive possession, sufficient for felon-in-possession conviction, may be
established by proof that defendant owned firearm), cert. denied, 510 U.S. 888 (1993).

                                       V.
      Accordingly, we affirm the judgment of the trial court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-